           Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GREENE COUNTY TECH SCHOOL DISTRICT                                                   PLAINTIFF

v.                                Case No. 3:17-cv-00047-KGB


MW, an adult, and CARLA WILSON, mother of MW                                     DEFENDANTS

                                              ORDER

       Before the Court is the status of this case. Previously, on March 31, 2019, the Court entered

an Order granting plaintiff Greene County Tech School District’s (“the District”) motion to dismiss

with respect to a claim for attorneys’ fees under the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. §§ 1400 et seq., and denying the District’s motion with respect to the

counterclaim and third-party complaint filed by defendants MW, an adult, and Carla Wilson,

mother of MW (collectively, “the Wilsons”) (Dkt. No. 32).1 In that Order, the Court denied the

District’s motion to dismiss the Wilsons’s counterclaim and third-party complaint because of the

limited record and briefing submitted by the parties (Id., at 14).

       By separate Order, the Court requested the parties to brief the law and identify the record

facts related to the Wilsons’s remaining claims in the counterclaim and third-party complaint (Dkt.

No. 33). The parties complied with the Court’s briefing schedule (Dkt. Nos. 34–36). For the




       1
          The Court acknowledges that MW attained the age of majority sometime before or during
the pendency of this dispute. The Arkansas Department of Education, Special Education Unit,
addressed this matter and denied a motion to dismiss for lack of standing (Dkt. No. 17-5). The
parties have not raised this issue again before this Court.
        Further, with respect to this Court’s prior Order dismissing the Wilsons’s claim for
attorneys’ fees, the Court notes that the Eighth Circuit clarified the time period for filing a fee
petition under the IDEA and Arkansas law in Richardson v. Omaha School District, 957 F.3d 869
(8th Cir. 2020). In addition, for reasons explained in this Order, the Court rejects any assertion
that the Wilsons prevailed on the merits of the stay-put issues before this Court.
          Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 2 of 18



following reasons, the Court now grants the District’s motion to dismiss the Wilsons’s

counterclaim and third-party complaint. The Wilsons’s request for relief is denied, and the Court

dismisses this action.

        I.     Background

               A.        Preliminary Injunctive Relief

        At the time this litigation commenced, the Wilsons had filed a special education due

process complaint against the District with the Arkansas Department of Education (“ADE”),

Special Education Division, Case Number H-17-20 (Dkt. No. 1, ¶ 2). The District filed a complaint

for injunctive relief against the Wilsons in this Court seeking, in part, “an injunction from this

court prohibiting Wilson from denying MW access to her education by preventing District from

receiving essential medical information from MW’s PCP and mandating that Wilson take

necessary steps to release the medical information to District and to permit MW’s attendance at

school.” (Id., ¶ 10). In its complaint, the District stated:

        District desires for MW to attend school but is unable to feed MW because critical
        medical information is being withheld by Wilson on behalf of MW. Wilson will
        not allow MW to attend school unless District feeds MW without the benefit of this
        medical information. District seeks an injunction from this court against MW and
        Wilson mandating that this medical information be released to District in order that
        District may feed MW safely at school.

(Id., ¶ 3).

        In response to the District’s complaint, the Wilsons filed a counterclaim and third-party

complaint (collectively, “counterclaim”) (Dkt. No. 13). In their counterclaim, the Wilsons name

as defendants the District; Gene Weeks, Superintendent of Schools; Chad Jordan, High School

Principal; and Tammy Birmingham, Special Education Director (collectively, “defendants”). The

Wilsons raise three causes of action: (1) liability under 42 U.S.C. § 1983 against defendants for




                                                   2
           Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 3 of 18



violation of the stay-put provision of the IDEA2 as an alleged denial of procedural and substantive

due process and equal protection under the Fourteenth Amendment (Id., ¶¶ 47–70); (2) liability

under § 504 of the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq., against the District,

claiming unlawful discrimination based on a disability (Id., ¶¶ 71–86); and (3) liability under Title

II of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12131–12165, against

the District, alleging unlawful discrimination based on a disability (Id., ¶¶ 87–97). At no time

have the Wilsons moved to amend their counterclaim. In their counterclaim, the Wilsons state that

“[t]his case involves the District’s actions in refusing to implement [MW’s] [individualized

educational plan (“IEP”)]; in refusing to allow [MW] access to any educational services; and in

refusing to implement the Stay Put Order issued by the Due Process Hearing Officer.” (Id., ¶ 22).

       In their counterclaim, the Wilsons request compensatory damages “in an amount sufficient

to fully compensate [the Wilsons] for their injuries, damages, and losses”; all costs and expenses,

including attorneys’ fees, in accordance with 42 U.S.C. § 1988; enforcement of the stay-put order

and “appropriate compensatory relief”; declaratory and injunctive relief against the District to

“redress their systemic violations of law”; and that the Court retain jurisdiction for purposes of

enforcing the Court’s orders (Id. at 28). The Wilsons also requested a preliminary injunction

ordering the District to allow MW to return to school, to implement the services and supports on

MW’s IEP, and to allow access to a private healthcare aide for MW (Dkt. No. 17, at 9).

       On April 6, 2017, the Court held an evidentiary hearing at which: (1) the District withdrew

its then-pending motion to dismiss without objection; (2) the District agreed to follow the stay-put


       2
           The IDEA includes the so-called “stay-put” provision, which provides that, during an
administrative or judicial proceeding, the child shall remain in his “current educational
placement.” 20 U.S.C. § 1415(j); see also 20 U.S.C. § 1415(k)(3) (discussing the process whereby
the parent of a child with a disability may request a change-of-placement order from a hearing
officer); 34 C.F.R. §§ 300.518, 300.532 (implementing regulations).

                                                 3
          Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 4 of 18



order entered by the ADE hearing officer in Case No. H-17-20 (Dkt. No. 17-2); (3) the parties

agreed to reserve the issue of attorneys’ fees associated with their cross-motions for injunctive

relief; and (4) the parties agreed that the Court would retain jurisdiction of the action (Dkt. No. 25,

at 1). Based on the parties’ agreement, the Court denied as moot the then-pending cross-motions

for injunctive relief (Dkt. No. 24).      In this Court’s Order from May 4, 2017, the Court

acknowledged “that the parties have reserved the issue of attorneys’ fees associated with their

cross-motions for injunctive relief.” (Dkt. No. 25, at 1). In that Order, the Court retained

jurisdiction “over any disputes that should arise regarding the terms or conditions of the stay-put

order issued by the ADE hearing officer.” (Id., at 2 (citing Dkt. No. 17-2)).

                B.     ADE Final Decision And Order

         The parties continued to pursue these matters before the ADE. On November 3, 2017, the

hearing officer entered a Final Decision and Order in the ADE, Special Education Unit, Case No.

H-17-27 (“ADE Final Order”) (Dkt. No. 26-1). In the ADE Final Order, the hearing officer

explained that the Wilsons’s claims, in alleging that the District denied a free appropriate public

education (“FAPE”) to MW, specifically asserted, among other allegations, that the District failed:

         12.    To provide feeding services as required by the Student’s special needs;

         13.    To appropriately implement the services on the Student’s IEP;

         14.    To provide the Student with any educational services since October 24,
                2016; and

         15.    By violating the Stay Put provisions of the IDEA since January 9, 2017.

(Id., at 2).

         The Wilsons sought as relief, in part: “For the Parent [to] be declared to have exhausted

her administrative remedies as to her § 504 claims.” (Id., at 4). However, the hearing officer

explained:

                                                  4
          Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 5 of 18



         Issues raised by the Petitioner in her request for a due process hearing under the
         IDEA that were decided by the hearing officer as non-judiciable included
         allegations that the Respondent engaged in actions in violation of Section 504 of
         the Rehabilitation Act of 1973. These issues were dismissed from being heard by
         pre-hearing order issued on April 18, 2017.

(Id., at 4).

         After a multi-day hearing at which the Wilsons and the District presented evidence, the

hearing officer found “in part for the District and in part for the Parent” and awarded the Wilsons

limited relief (Id., at 55). The hearing officer ordered the following:

    1. Upon receipt of this order, but no later than November 30, 2017, the Parent will
       provide the District with the necessary documentation in order for Easter Seals to
       conduct an adaptive communication evaluation and any assistive technology
       evaluations they deem appropriate to assist the Student in the classroom as well as
       in implementation of the associated related services.

    2. Upon receipt of this order the Parent will sign consent for District personnel
       responsible for the health and safety of the Student to receive directions on types of
       foods and how best to assist with feeding as well [as] administer prescribed
       medications for the Student.

    3. Upon receipt of this order, but no later than November 30, 2017, the District will
       submit the CIRCUIT request for Easter Seals to conduct the augmentative
       communication and assistive technology evaluations as noted in number (1) above.

    4. Upon receipt of this order, but no later than January 5, 2018, the District will
       conduct a facilitated IEP conference to develop an IEP for the Student to complete
       classes necessary for her to receive a high school diploma. The Parent will not
       dictate which District personnel will be present to assist in the development of the
       IEP.

    5. Should the Parent fail to comply with item one (1) above the District will still be
       obligated to conduct the facilitated IEP conference as ordered in item three (3), and
       develop an IEP based on the best information available as of January 5, 2018.

(Id., at 55–56).

         Under the IDEA, a party aggrieved by the findings and decision of the hearing officer has

90 days from the date of the decision to bring a civil action in either federal district court or a state




                                                   5
         Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 6 of 18



court of competent jurisdiction. See 20 U.S.C. § 1415(i)(2). Neither the District nor the Wilsons

filed such an appeal.

               C.       Maintaining This Action

       On May 10, 2018, the District filed a motion to dismiss for lack of jurisdiction, which the

parties briefed (Dkt. Nos. 26, 28, 30). By prior Order, this Court granted the District’s motion to

dismiss any claim for attorneys’ fees under the IDEA but requested further briefing from the parties

as to several remaining issues (Dkt. Nos. 32, 33). By separate Order, the Court requested the

parties to brief the law and identify the record facts related to the Wilsons’s remaining claims in

the counterclaim and third-party complaint (Dkt. No. 33). The parties complied with the Court’s

briefing schedule (Dkt. Nos. 34, 35, 36).

       II.     Analysis

       Defendants move to dismiss the Wilsons’s counterclaims, contending: (1) that the

counterclaims are barred by the law-of-the-case doctrine; (2) that the counterclaims are barred

because the Wilsons failed to exhaust their administrative remedies and because the counterclaims

are precluded by the hearing officer’s ADE Final Order; and (3) that the Wilsons cannot prove

deliberate indifference, bad faith, or gross misjudgment. The Wilsons contend that defendants’

motion should be denied because they prevailed on the issue of the stay put in the administrative

proceeding and in this Court and because they have alleged facts sufficient to establish that

defendants acted with deliberate indifference so as to survive defendants’ pending motion to

dismiss (Dkt. No. 35, at 1).

               A.       IDEA Overview

       The IDEA requires state and local educational agencies that accept federal funding to

provide a FAPE for disabled children. See Honig v. Doe, 484 U.S. 305, 308 (1988). The scheme



                                                 6
         Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 7 of 18



as a whole reflects congressional recognition that disabled children had been commonly “excluded

from the public school system altogether” or “simply ‘warehoused’ in special classes or were

neglectfully shepherded through the system until they were old enough to drop out.” Id. at 309.

       In the IDEA, Congress established procedural safeguards to ensure that individuals with

disabilities will have the opportunity to obtain a FAPE. See 20 U.S.C. § 1415(a). “The primary

tool for implementing the aims of the IDEA is the IEP, which ‘tailor[s] the statutorily required

“free appropriate public education” to each child’s unique needs.’” J.B. ex rel. Bailey v. Avilla R-

XIII Sch. Dist., 721 F.3d 588, 592 (8th Cir. 2013) (quoting Honig, 484 U.S. at 311). The IEP is

designed to “meet the child’s needs that result from the child’s disability to enable the child to be

involved in and make progress in the general educational curriculum.”                 20 U.S.C. §

1414(d)(1)(A)(II)(aa). The IDEA is intended to assure individualized attention to the needs of the

handicapped child. Such children have the right to an education in the least restrictive setting and,

to the maximum extent possible, they must be “mainstream[ed]” with non-handicapped students.

Honig, 484 U.S. at 311.

       Some safeguards of the IDEA include “an opportunity to present complaints concerning

any aspect of the local agency’s provision of a free appropriate public education; and an

opportunity for ‘an impartial due process hearing’ with respect to any such complaints.” Id. at 312

(quoting 20 U.S.C. §§ 1415(b)(1), (2)). Along with procedural protections, including a parent’s

or school’s right to an administrative hearing if the parent or school disagrees with a placement

decision, the IDEA also includes the so-called “stay-put” provision, which provides that, during

an administrative or judicial proceeding, the child shall remain in his “current educational

placement.” 20 U.S.C. § 1415(j); see also 20 U.S.C. § 1415(k)(3) (discussing the process whereby

the parent of a child with a disability may request a change-of-placement order from a hearing



                                                 7
         Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 8 of 18



officer); 34 C.F.R. §§ 300.518, 300.532 (implementing regulations). The congressional intent of

the stay-put provision is to ensure that public schools do not remove handicapped children over

parents’ objections pending completion of legal proceedings. See Sch. Comm. of Burlington v.

Dep’t of Educ., 471 U.S. 359, 373 (1985). The stay-put provision creates a strong presumption

that children remain in their current educational placements while their parents and school districts

sort out the legal ramifications. See Honig, 484 U.S. at 328.

       Under controlling precedent, courts have limited authority to afford relief from the stay-

put provision during the pendency of proceedings. For example, in Honing, the Supreme Court

declined to find an implied exception to the stay-put provision for allegedly “dangerous students.”

Id. at 323. The Court held that Congress intended “to strip schools of the unilateral authority they

had traditionally employed to exclude disabled students, particularly emotionally disturbed

students, from school.” Id. However, the Court found authority for a school board to seek relief

“in those cases in which the parents of a truly dangerous child adamantly refuse to permit any

change in the placement . . . .” Id. at 326. According to the Court, the authority for such relief,

which includes injunctive relief, is found in the IDEA, as well as in the equitable powers of the

court. See id. at 327. The Court determined that nothing in the IDEA “operates to limit the

equitable powers of district courts such that they cannot, in appropriate cases, temporarily enjoin

a dangerous disabled child from attending school.” Id. (emphasis added). When considering

whether to grant such relief, courts are required to apply a balanced consideration of the student’s

rights under the IDEA and the rights of the school board in maintaining a safe environment for all

students. See id. at 328. In Light v. Parkway C-2 School District, 41 F.3d 1223, 1227 (8th Cir.

1994), the Eighth Circuit Court of Appeals determined that courts could exercise their equitable

power to remove an allegedly dangerous student from current placement. Importantly, in Light,



                                                 8
         Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 9 of 18



the court emphasized that the interim placement sought by the school district for the student should

be maintained only until the student’s long-term placement could be finalized through the IDEA’s

administrative review process. See id at 1230–31.

       A party aggrieved by the outcome of an IDEA due process hearing may challenge the

outcome before the state educational review agency. See 20 U.S.C. § 1415(g)(1). The outcome

of the administrative review hearing may then be disputed in district court. See 20 U.S.C. §

1415(i)(2)(A). On review, the district court must take into consideration not only the records of

the administrative proceedings but also any additional evidence submitted by the parties. See 20

U.S.C. § 1415(i)(2)(B). While the district court should make an independent determination of the

issues based on a “preponderance of the evidence,” 20 U.S.C. § 1415(i)(2)(C)(iii), the Supreme

Court has emphasized that the district court must afford the administrative proceedings “due

weight,” Board of Educ. v. Rowley, 458 U.S. 176, 206 (1982). Courts may not “substitute their

own notions of sound educational policy for those of the school authorities which they review.”

Id. This is because, as the Rowley Court admonished, “courts lack the ‘specialized knowledge and

experience’ necessary to resolve ‘persistent and difficult questions of educational policy.’” Id. at

208 (quoting San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 42 (1973)); see also Blackmon

ex rel. Blackmon v. Springfield R-XII Sch. Dist., 198 F.3d 648, 654–55 (8th Cir. 1999) (examining

the review process).

       Further, generally there is an exhaustion requirement that applies under the IDEA before

parties may seek certain types of relief in court. See Fry v. Napoleon Cmty. Sch., 137 S.Ct. 743,

753–57 (2017) (examining the scope of the IDEA’s exhaustion requirement). The Supreme Court

has explained, in regard to exhaustion policies:

       Exhaustion is generally required as a matter of preventing premature interference
       with agency processes, so that the agency may function efficiently and so that it

                                                   9
        Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 10 of 18



       may have an opportunity to correct its own errors, to afford the parties and the
       courts the benefit of its experience and expertise, and to compile a record which is
       adequate for judicial review.

Bowen v. City of New York, 476 U.S. 467, 484 (1986) (quoting Weinberger v. Salfi, 422 U.S. 749,

765 (1975)).

               B.      Dismissal Of Counterclaim

       Here, the District initiated a complaint for injunctive relief to challenge the stay-put order,

and the Wilsons filed their counterclaim when, admittedly, they had not exhausted their

administrative remedies available under the IDEA. The hearing officer had not issued the ADE

Final Order at the time the Wilsons filed their counterclaim.

       To the extent that the Wilsons argue that they were the prevailing party on their stay-put

claim before this Court and before the hearing officer, the Court rejects that argument. The

Wilsons contend that they filed their due process complaint because the District unilaterally

decided to change MW’s placement by refusing to implement her IEP and feed her at school,

constructively excluding her from school; the hearing officer twice ruled that the District violated

the stay put by refusing to implement MW’s IEP and feed her at school as required; and the District

finally agreed to comply with the hearing officer’s stay-put orders in proceedings before this Court

(Dkt. No. 35, at 11–12 (citing Dkt. Nos. 13, ¶¶ 40, 44; 25, at 1)). Further, the Wilsons contend

that “[t]he hearing officer did not disturb the agreed order requiring the District to comply with

stay-put.” (Id., at 12 (citing Dkt. No. 26-1, at 45)). The Wilsons maintain that, because they were

the prevailing party on their stay-put claim before the hearing officer and before this Court, claim

preclusion and the law-of-the-case doctrine do not bar the Wilsons’s counterclaim. Instead, the

Wilsons maintain that the District is barred by claim preclusion and the law-of-the-case doctrine

from disputing that it violated the stay put from January 9, 2017, until April 6, 2017 (Id. at 12).



                                                 10
        Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 11 of 18



       In its reply, the District contends that “its nurses believed it unsafe to feed MW without

having the orders of the personal care physician. . . .     Some alternatives were offered to Ms.

Wilson, but she still would not supply the orders. However, on the eve of the federal court hearing,

she supplied them rather than face questioning about why she did not do so.” (Dkt. No. 36, at 2).

The District maintains that, “[w]ith this background, the parties settled on leaving federal court

and getting MW in school and being fed. Neither side agreed that it did anything wrong.” (Id. at

2).

       The Court determines that the Wilsons did not prevail on the stay-put issue either before

this Court or the hearing officer. The Court did not rule on the merits of this dispute at the hearing

it convened on April 6, 2017; the parties reached an agreement as to the stay-put claim. The Court

memorialized the parties’ agreement in its written Orders (Dkt. Nos. 24, 25). The record suggests

that the parties’ agreement was the result of compromise on both sides to some extent.

       Before the hearing officer, the Wilsons sought as relief, in part: “For the Parent [to] be

declared to have exhausted her administrative remedies as to her § 504 claims.” (Dkt. No. 26-1, at

4). However, the hearing officer explained:

       Issues raised by the Petitioner in her request for a due process hearing under the
       IDEA that were decided by the hearing officer as non-judiciable included
       allegations that the Respondent engaged in actions in violation of Section 504 of
       the Rehabilitation Act of 1973. These issues were dismissed from being heard by
       pre-hearing order issued on April 18, 2017.

(Id., at 4). The pre-hearing order issued on April 18, 2018, does not appear in the record before

this Court.

       Regardless, it appears that the parties fully litigated before the hearing officer issues

surrounding the District’s compliance with the stay-put provision and whether that conduct

constituted denial of a FAPE. The hearing officer stated in the ADE Final Order:



                                                 11
        Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 12 of 18



                15.     Did the District fail to provide the Student FAPE by violating the
        Stay Put provision of the IDEA since January 9, 2017? The obvious answer to the
        complaint question is that the District did not provide services to the Student after
        October 24, 2016. The stay put provision as held by the District Court continues to
        be the controlling decision with regard to educational services for the Student.

                Is the District in violation of the substantive obligations of the IDEA by
        failing to develop and implement an IEP for the above school years designed to
        provide the Student with an educational benefit and as such denied the Student
        FAPE? The only IEP that reaches this level of a denial of FAPE is the failure of
        the District to implement the court ordered IEP of October 19, 2016. However, the
        implementation of this IEP was hampered by the Parent’s refusal to accept the
        precautions and limitations suggested by the District in their concern for the safety
        of the Student. Thus no denial of FAPE for failure to implement the substantive
        obligations of the IDEA can be justified from the evidence and testimonies
        presented in this hearing.

(Dkt. No. 26-1, at 45).

        Further, the hearing officer determined:

        In reviewing the elicited testimony and the evidence, in this case there is ample
        testimony and evidence that the District attempted to focus on the Student’s unique
        needs, but it would appear that they were hampered by the time constraints and
        physical demands deemed appropriate to address in order for the Student to have
        access to an education. Additionally, the District was hampered by the frustration
        exhibited by the Parent in refusing to consent to evaluations which may have
        improved the Student’s access to her education.

        The Parent was obviously concerned as to how the District staff responded to the
        Student’s multiple physical needs; however, she hampered their ability to seek
        clarification as to how best [to] serve the oral and feeding needs that the Student
        exhibited. Had she cooperated with providing consent, the primary issue
        surrounding the failure to provide services beyond October 24, 2016, may never
        have happened. The Parent’s challenge that the District denied the Student FAPE
        during the adjudicated period of time is[,] however, not supported by the evidence.
        At the same time the evidence and testimony shows that the District attempted to
        seek out safe feeding information as well as additional evaluations to measure the
        Student’s unique communication needs, but were hampered in the process by the
        Parent not providing the appropriate written consents.

(Id., at 51–52).

        The Wilsons never moved to amend their counterclaims after the hearing officer issued the

ADE Final Order, nor did the Wilsons purport to appeal from the hearing officer’s ADE Final

                                                   12
        Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 13 of 18



Order after it was issued. On the record before the Court, giving due deference to the ADE Final

Order, the Court is not inclined to permit the Wilsons now to relitigate the stay-put issues through

their counterclaim by asserting § 1983, § 504, or ADA claims. The Court determines that it is

precluded under the law-of-the-case doctrine from revisiting the hearing officer’s conclusions.

The Court also determines that, regardless of whether the Wilsons failed to exhaust their

administrative remedies, their counterclaims are precluded by the hearing officer’s ADE Final

Order, the merits of which the Wilsons did not challenge after its issuance. For these reasons, the

Court grants defendants’ motion to dismiss the Wilsons’s counterclaims.

                       1.     Law-Of-The-Case Doctrine

       The District argues that the hearing officer’s ADE Final Order is “the law of the case,”

thereby foreclosing the Wilsons’s counterclaim (Dkt. Nos. 27, at 3–4; 34, at 1–6). The Wilsons

disagree.

       The law-of-the-case doctrine “posits that when a court decides upon a rule of law, that

decision should continue to govern the same issues in subsequent stages in the same case.”

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988) (quoting Arizona v.

California, 460 U.S. 605, 618 (1983)). “This doctrine ‘requires courts to adhere to decisions made

in earlier proceedings in order to ensure uniformity of decisions, protect the expectations of the

parties, and promote judicial economy.’” Murphy v. FedEx Nat’l LTL, Inc., 618 F.3d 893, 905

(8th Cir. 2010) (quoting United States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995)). Courts apply

the law-of-the-case doctrine differently depending on the context of each case. See Dethmers Mfg.

Co. v. Automatic Equip. Mfg. Co., 299 F. Supp. 2d 903, 911 (N.D. Iowa 2004). The District of

Columbia Circuit Court of Appeals has held that, when a hearing officer’s final decision is not

“challenged administratively or otherwise appealed,” “the law of the case doctrine precludes [the



                                                13
        Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 14 of 18



court] from revisiting the hearing officer’s conclusion . . . .” District of Columbia v. Ijeabuonwu,

642 F.3d 1191, 1195 (D.C. Cir. 2011) (citing United States v. Thomas, 572 F.3d 945, 949 (D.C.

Cir. 2009), and Kaseman v. District of Columbia, 444 F.3d 637, 641–42 (D.C. Cir. 2006)).

        Neither side brought a timely action in this Court challenging the hearing officer’s

conclusions from the ADE Final Order after that order was issued. In its prior Order, the Court

determined that it is precluded under the law-of-the-case doctrine from revisiting the hearing

officer’s conclusions. However, the Court also determined that there were remaining open

questions as to whether the law-of-the-case doctrine precludes the Court from deciding any other

issues left in this case, including, but not limited to, matters raised in the counterclaim. The parties

have had the opportunity to brief fully these issues. Having reviewed the parties’ filings and the

record before it, the Court determines that the Wilsons litigated the stay put and other issues of

MW’s IEP in the administrative proceeding, accepted the result, and did not appeal the hearing

officer’s determinations. As a result, the Court concludes that the Wilsons are foreclosed from

relitigating those issues now through their counterclaim.

                        2.      Exhaustion And Preclusion

        The District further argues that the Court lacks subject-matter jurisdiction over the

Wilsons’s counterclaim because the administrative remedies available to the Wilsons were not

exhausted, and the hearing officer’s decision precludes these claims (Dkt. No. 31, at 3; 34, at 6–

9).

        A party may bring a lawsuit in federal court to secure her right under the IDEA to receive

a FAPE but only after exhausting her administrative remedies at the state level. See 20 U.S.C. §§

1415(i)(2)(A), (l). Although the IDEA does not pre-empt parties from also seeking relief under

the United States Constitution, the Rehabilitation Act, or the ADA, it does require “that before the



                                                  14
        Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 15 of 18



filing of a civil action under such laws seeking relief that is also available under [the IDEA],” the

IDEA’s administrative remedies “shall be exhausted to the same extent as would be required had

the action been brought under [the IDEA.]” See 20 U.S.C. § 1415(l). Whether the relief being

sought under these other laws is also available under the IDEA turns on whether the relief being

sought is “for the denial of a FAPE.” Fry, 137 S. Ct. at 752.

       In its prior Order, the Court determined that all of the Wilsons’s counterclaims under §

1983, the Rehabilitation Act, and the ADA are predicated on the allegation that the District did not

provide MW access to school, which is a violation of FAPE (Dkt. No. 32, at 11 (citing Dkt. No.

13, at 16–28)). Applying Fry, the Court determined that the Wilsons were required to comply with

exhaustion requirements in order for this Court to have subject-matter jurisdiction over their

counterclaim (Id.). Upon further review of the parties’ filings and the record before it, the Court

now determines that it need not address the issue of when exhaustion of administrative remedies

must be satisfied under the procedural facts and circumstances of this case or what constitutes

exhaustion of administrative remedies under the procedural facts and circumstances of this case to

resolve defendants’ pending motion to dismiss. For reasons explained in this Order, the Court

determines that, even if the Wilsons were required to and did exhaust their administrative

remedies, the Wilsons do not challenge the hearing officer’s conclusions about the matters that the

Wilsons purport to complain about in their counterclaim. The Court is bound by the hearing

officer’s conclusions, and those conclusions preclude the Wilsons’s counterclaims.

       This is an argument the District raises. The District argues that, even if the Wilsons

exhausted their administrative remedies, this Court does not have subject-matter jurisdiction over

their counterclaim because their claims are precluded by the hearing officer’s decision (Dkt. Nos.

31, at 3–4; 34, at 6–11).



                                                 15
        Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 16 of 18



       As the Court stated above, the IDEA does not pre-empt parties from also seeking relief

under the United States Constitution, the Rehabilitation Act, or the ADA, but it does require

exhaustion of administrative remedies. See 20 U.S.C. § 1415(l). “When that process produces an

administrative decision that is upheld on judicial review under IDEA, principles of issue and claim

preclusion may properly be applied to short-circuit redundant claims under other laws.” Indep.

Sch. Dist. No. 283 v. S.D. by J.D., 88 F.3d 556, 562 (8th Cir. 1996) (citing Univ. of Tenn. V. Elliott,

478 U.S. 788, 796–99 (1986), and Plough v. W. Des Moines Cmty. Sch. Dist., 70 F.3d 512, 515–

16 (8th Cir. 1995)). Even though the Wilsons’s non-IDEA claims are analyzed under different

standards, “[m]inor variations in the application of what is in essence the same legal standard do

not defeat preclusion.” Smith v. Bayer Corp., 564 U.S. 299, 312 n.9 (2011). “Thus, preclusion

applies if ‘resolution of the IDEA claims necessarily resolved’ the non-IDEA claims.” I.Z.M. v.

Rosemount-Apple Valley-Eagen Pub. Sch., 863 F.3d 966, 972 (8th Cir. 2017) (quoting S.D., 88

F.3d at 562).

       Here, the Wilsons bring claims under § 1983, the Rehabilitation Act, and the ADA (Dkt.

No. 13). Section 504 of the Rehabilitation Act and the ADA provide relief from intentional

discrimination, whereas the IDEA provides relief from inappropriate educational placement

decisions, regardless of discrimination. The Wilsons seek relief that is not available under the

IDEA in the form of compensatory damages (Id., at 28). In Monahan v. State of Nebraska, 687

F.2d 1164, 1170 (8th Cir. 1982), the Eighth Circuit held that to make out a violation of § 504 in

the educational context, the plaintiff must show more than a mere failure to provide a free

appropriate public education as required by the IDEA. The requirement that something more than

mere violation of the IDEA must be shown to demonstrate a violation of § 504 applies likewise to

the ADA in the context of education. The Eighth Circuit has held that enforcement remedies,



                                                  16
        Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 17 of 18



procedures, and rights under Title II of the ADA are the same as under § 504. See Pottgen v. Mo.

State High Sch. Activities Ass’n, 40 F.3d 926, 930 (8th Cir. 1994). Accordingly, bad faith or gross

misjudgment must also be established in order to make out a violation of the ADA in this context.

See Hoekstra v. Indep. Sch. Dist. No. 283, 916 F. Supp. 941, 949 (D. Minn. 1996) (citing Monahan,

687 F.2d at 1171, and Fort Zumwalt Sch. Dist. v. Mo. State Bd. Of Educ., 865 F. Supp. 604, 607

n.3 (E.D. Mo. 1994)).

       Here, the Court has the hearing officer’s decision in the record before it. The Court

acknowledges that “preclusion [may apply] if ‘resolution of the IDEA claims necessarily resolved’

the non-IDEA claims.” I.Z.M., 863 F.3d at 972 (quoting S.D., 88 F.3d at 562, and examining this

issue at the motion-for-summary-judgment stage). The hearing officer made findings with respect

to the District’s conduct related to “how [to] best serve the oral and feeding needs that the Student

exhibited” and the alleged “failure to provide services beyond October 24, 2016 . . . .” (Dkt. No.

26-1, at 52). For reasons explained, the hearing officer determined that the evidence presented did

not support the Wilsons’s claim that the District failed to provide a FAPE during the adjudicated

period (Id.). Neither the District nor the Wilsons challenged the hearing officer’s decision.

       Nothing in the Wilsons’s counterclaim addresses the hearing officer’s ADE Final Order;

timely challenges the hearing officer’s determination as erroneous; or alleges facts that, if taken as

true, demonstrate bad faith or gross misjudgment on the part of defendants necessary to state claims

under § 1983, § 504, or the ADA in this context. For these reasons, the Court dismisses the

Wilsons’s counterclaim.

       III.    Conclusion

       For the reasons set forth in this Order, the Court dismisses the Wilsons’s counterclaim and

denies the relief requested.



                                                 17
Case 3:17-cv-00047-KGB Document 37 Filed 05/31/20 Page 18 of 18



It is so ordered this 31st day of May, 2020.


                                               _________________________________
                                               Kristine G. Baker
                                               United States District Judge




                                         18
